BARNARD, P. J.
The defendant contracted a large debt to the plaintiffs by fraudulent representation. He was a resident of Pennsylvania, and the plaintiffs are alleged to have obtained a judgment against him in that state as upon a contract. This judgment was obtained upon a confession note for the debt, and it was repudiated by the plaintiffs when they were informed of the entry of the judgment. No connection is proven between the plaintiffs and the confession note. The Pennsylvania judgment will bind no one, unless it was entered so as to bind the plaintiffs. The point argued, whether a judgment recovered in a foreign state upon a fraud merged the original consideration so that an order of arrest in this state can neither be granted on the original fraud ar on the judgment obtained for the fraud, is not presented. If the defendant pleads a judgment, the plaintiffs can deny it, and the question will be tried as in other cases of a dispute as to facts.
Order affirmed, with costs and disbursements. All concur.